Curia.

In this case, we direct the applicants to publish in one of the the daily newspapers, printed in the city of New-York, a notice, that they will renew their motion at the next term of this Court, describing therein the property mentioned in the petition. Let them also give a like notice to the corporation of the city, and they may then renew their motion accordingly.
Rule accordingly.
Several of the like applications having been made in the course of the term, the Court adopted the general rule which follows:
GENERAL RULE.
November \1th, 1823.
Ordered, That, in all cases, where the Commissioners of Estimate and Assessment, for any improvements in the city *596of Mew York, have returned, in their assessment, property be- ' l0pg'ng to owners unknown, and the corporation have paid the amount of said assessment into this Court, the persons aPPtying therefor, shall, for six weeks successively, previous to the application, publish in one of the daily newspapers,, printed in the city of Mcw-York, a notice of their intended application, describing the property for which they claim the money, and also give a like notice to the corporation of said city.